26 F.3d 126
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.Wasim AZIZ, Appellant,v.Michael PERKINS;  Alfred Busso;  Michael Donofrio;  DavidRobbins; James Conway;  Rita Krapf; CharlesMischeaux;  Vincent C. Schoemehl, Appellees.
No. 93-3366.
United States Court of Appeals,Eighth Circuit.
Submitted:  June 2, 1994.Filed:  June 8, 1994.

Appeal from the United States District Court for the Eastern District of Missouri.
Before FAGG, WOLLMAN, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
PER CURIAM.


1
Wasim Aziz brought this 42 U.S.C. Sec. 1983 action against various law enforcement officials (defendants) asserting several claims.  The district court appointed counsel to assist Aziz and, following a trial, a jury returned a verdict for the defendants.  Aziz appeals, contending his counsel made prejudicial mistakes and the district court should have appointed new counsel.  Because Aziz has no right to effective assistance of counsel in a civil case,  see Glick v. Henderson, 855 F.2d 536, 541 (8th Cir. 1988), we reject Aziz's contentions.  We conclude Aziz's remaining contentions are meritless and deny Aziz's request for a transcript at government expense.


2
Thus, we affirm.  See 8th Cir.  R. 47B.